Citation Nr: 1019384	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-17 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION


The Veteran had active military service from September 1942 
to January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.  

This matter was previously before the Board in August 2009 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  A motion to advance this appeal 
was received by the Board on July 9, 2009.  On August 1, 
2009, the Board granted the motion due to the Veteran's 
advanced age.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its August 2009 remand, the Board directed the RO to 
schedule the Veteran for an examination with the appropriate 
medical specialist for the purpose of addressing the 
existence and etiology of the Veteran's claimed psychiatric 
disorder.  The Veteran was subsequently scheduled for a VA 
examination in September 2009 for which he failed to report.  
The Veteran was then scheduled for another VA examination in 
October 2009, for which he also failed to report.  The Board 
finds, based on the below stated reasons, that the Veteran 
should be afforded one more opportunity to be examined by a 
VA clinician, if it is reasonably possible for a VA 
examination to be conducted at a VA facility closer to the 
Veteran than Minneapolis, Minnesota.  In this regard, the 
Board notes that VA outpatient clinics do not necessarily 
have the expertise to conduct all VA examinations.  The Board 
also notes that there is an out of state VA Medical Center 
which is closer to the Veteran than Minneapolis and that it 
may have the ability to provide a VA examination. 

The Board acknowledges that in its August 2009 remand, it did 
not specify where the VA examination should be scheduled.  
However, a review of the claims file reflects that in an 
October 2006 statement the Veteran averred that he was 
physically unable to go to the VA facility in Minneapolis and 
would "most definately [sic] have a panic attack driving 
that distance."  He requested that he be allowed to see his 
own doctor or that a VA examination be scheduled at a closer 
VA outpatient clinic.  In his VA Form 9, dated in May 2007, 
the Veteran again noted "because of my conditions, I am not 
able to leave the house for long.  I was not given a C&P exam 
to determine my condition."  He then indicated that he 
thought he could make a trip to a nearer VA facility for an 
appointment if one was scheduled for him.  The Board notes 
that the Veteran's service treatment records (STRs) were 
destroyed by fire (See December 2006  NPRC record), the 
Veteran is 89 years old, the Veteran lives in an assisted 
living center, and the Veteran has indicated that he is 
willing to attend a VA examination if the distance is not too 
great.  Therefore, if a VA examination can be reasonably 
performed at a facility closer in proximity to the Veteran 
than Minneapolis, one should be scheduled.  

If the Veteran attends a VA examination, the VA examiner 
should review the claims file, to include lay statements, the 
Veteran's service personnel record, and private medical 
records which reflect post service mental complaints.  An 
April 1986 private medical record reflects that the Veteran 
was very nervous and tense, that he reported that he had been 
urged to go into the dairy business, that he owed money to a 
bank and others, and that he may be going bankrupt.  A 
December 1986 private medical record reflects that the 
Veteran was acutely depressed and threatening suicide or 
homicide because of his farm debt, and that he reported that 
he had felt depressed for two years.  A January 1987 private 
medical record reflects a diagnosis of depression.  A May 
1989 private medical record reflects that the Veteran had had 
financial problems in the past which the Veteran related to a 
prior nervous breakdown.  Such records should be taken into 
consideration by the examiner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  If, and only if, it is reasonably 
possible for the Veteran to obtain a 
mental examination at a facility (to 
include an out of state facility) 
closer in proximity to him than the 
Minneapolis VAMC, schedule the Veteran 
for an examination with the appropriate 
clinician to determine the extent and 
etiology of any current psychiatric 
disability.  The examiner is requested 
to furnish an opinion concerning 
whether it is at least as likely as not 
(50 percent or greater) that the 
Veteran has any current mental 
disability causally related to his 
active military service.  The claims 
folder should be reviewed in 
conjunction with such examination and 
the examination report should indicate 
that such a review was performed.  All 
opinions expressed should be 
accompanied by complete rationales.  
 
The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).  

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal is not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his 
representative with an appropriate 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



